Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment filed on February 22, 2021.
Claims 6-7 are canceled.
Claim 1 is amended.
Claims 1-5 and 8 are being examined in this office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
“means for advancing a sheet stock material” (Claim 8, line 3)
“means for temporarily advancing the sheet stock material” (Claim 8, line 5)
“means for cutting the uncrumpled portion of the strip of dunnage” (Claim 8, line 8)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Cheich et al. (US Pub. No. 2009/0082187 A1, herein, Cheich).
Regarding claim 8, Cheich discloses a dunnage conversion machine (10, 16 – Fig. 1) for converting a sheet stock material into a dunnage product, comprising: 
means (20) for advancing a sheet stock material (“sheet stock material” – Para [0071]) and randomly crumpling at least a portion of the sheet stock material to form a strip (23) of dunnage (Para [0072]); 
means (22) for temporarily advancing the sheet stock material without randomly crumpling the sheet stock material to form an uncrumpled portion of the strip of dunnage (“an uncrumpled sheet that bypasses the feed mechanism 20” – Para [0073]); and 
means for cutting (26) the uncrumpled portion of the strip of dunnage to sever a discrete dunnage product (28) from the strip of dunnage (Para [0073]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sip (US Pub. No. 2013/0296154 A1) in view of Cheich et al. (US Pub. No. 2009/0082187 A1, herein, Cheich).
Regarding claim 1, Sip discloses a dunnage conversion machine (10 – Fig. 3) for converting a sheet stock material into a relatively lower density dunnage product, comprising: 
a conversion assembly (12, 14, 16) configured to advance a sheet stock material (“sheet stock material” – Para [0016]) therethrough and to selectively randomly crumple at least a portion of the sheet stock material (Para [0017]); 
a cutting assembly (24) downstream of the conversion assembly (Fig. 3); and 
a controller (60 – Fig. 4) in communication with the conversion assembly (16) and the cutting assembly (Para [0019] and [0021]), where the controller is configured to control the conversion assembly to temporarily reduce the random crumpling in a portion of the sheet stock material (“slowing the feeding device 16” – Para [0025]) to form an uncrumpled portion of a trip of dunnage and then activate the cutting assembly to sever a discrete strip of dunnage from the sheet stock material (Para [0021]).
Sip does not expressly disclose cutting the strip of sheet stock material in the portion of the sheet stock material that formed the uncrumpled portion of the strip of dunnage.
via 44 – Fig. 2) the strip of sheet stock material (73 – Fig. 5) in the portion (where the material is “perforated across its width”) that formed the uncrumpled portion of the strip of dunnage (Para [0085]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the controller of the dunnage conversion machine disclosed by Sip so that it cuts the strip of sheet stock material in the portion of the sheet stock material that formed the uncrumpled portion of the strip of dunnage as taught by Cheich in order to provide a more consistent finished edge (Cheich, Para [0089]).
Examiner interprets the area where the sheet stock material is perforated to be equivalent to a portion that formed the uncrumpled portion of the strip of dunnage since the perforations create an absence of material and, therefore, an absence of crumpled material.

Regarding claim 2, Sip in view of Cheich teaches the machine as recited above, where the conversion assembly includes: a feed assembly (Cheich, 40 – Fig. 5) for advancing at least a first web of sheet stock material therethrough at a first rate (Para [0077]); and a connecting assembly (Cheich, 42, 71, 72) downstream of the feed assembly that (a) retards the advancement of the sheet stock material by passing the sheet stock material therethrough at a second rate that is less than the first rate (“a rate that is less than the rate that the feed mechanism advances” – Para [0081]), thereby causing the first web to randomly crumple in a longitudinal space between the feed assembly and the connecting assembly (Fig. 5), and (b) connects the crumpled “to hold them together as a connected strip of dunnage” – Para [0080]).
It would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the controller of the dunnage conversion machine disclosed by Sip so that the conversion assembly includes: a feed assembly for advancing at least a first web of sheet stock material therethrough at a first rate; and a connecting assembly downstream of the feed assembly that (a) retards the advancement of the sheet stock material by passing the sheet stock material therethrough at a second rate that is less than the first rate, thereby causing the first web to randomly crumple in a longitudinal space between the feed assembly and the connecting assembly, and (b) connects the crumpled first web to a second web to maintain the crumpled first web in its crumpled state as taught by Cheich in order to provide a more consistent finished edge (Cheich, Para [0089]).

Regarding claim 3, Sip in view of Cheich teaches the machine as recited above, wherein the feed assembly includes at least one pair of rotating members (Cheich, 60, 61 – Fig. 5) for advancing sheet stock material therebetween (Cheich, Para [0080]).
It would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the controller of the dunnage conversion machine disclosed by Sip so that the feed assembly includes at least one pair of rotating members as taught by Cheich in order to provide a more consistent finished edge (Cheich, Para [0089]).

Regarding claim 4, Sip in view of Cheich teaches the machine as recited above, wherein the connecting mechanism includes at least one pair of rotating gear members (Cheich, 70, 71 – Fig. 5) having interlaced teeth (Cheich, 72) for deforming the sheet stock material passing therebetween to interlock multiple plies of sheet stock material (Cheich, Para [0080]-[0081]).
It would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the controller of the dunnage conversion machine disclosed by Sip so that the connecting mechanism includes at least one pair of rotating gear members having interlaced teeth for deforming the sheet stock material passing therebetween to interlock multiple plies of sheet stock material as taught by Cheich in order to provide a more consistent finished edge (Cheich, Para [0089]).

Regarding claim 5, Sip in view of Cheich teaches the machine as recited above, wherein the conversion assembly includes one or more tunnel members (Sip, 30, 44) that define a path for the sheet stock material through the conversion assembly (Sip, Fig. 3).

Response to Arguments
Applicant's arguments filed February 22, 2021 have been fully considered but they are not persuasive. 
In regards to Applicant’s arguments that
Because neither Sip nor Cheich teach or suggest the temporary reduction of random crumpling in a portion of the sheet stock material to form an uncrumpled portion in a crumpled strip of dunnage, the combination also cannot teach a controller that activates the cutting assembly to sever a discrete dunnage product from the sheet stock material by cutting the strip of sheet stock material in the portion having the reduced crumpling. Thus, even if the teachings of Sip and Cheich are combined, the claimed machine cannot be the result.”
This is not persuasive for the following reasons:
Examiner interprets the combination of Sip in view of Cheich to teach the claimed invention, including the newly amended claim limitations. Examiner maintains the interpretation that the controller configured to slow the speed of the feeding device disclosed by Sip is equivalent to the claimed controller being configured to form an uncrumpled portion of a strip of dunnage, since they are performing the same function. The disclosure of the instant application states that the controller is configured to minimize or eliminate crumpling due to the feed rate differential (Pg 7, lns 9-20). Since the feed rate differential forms the uncrumpled portion of the strip of dunnage, the controller having a feed rate differential disclosed by Sip is equivalent to the claimed invention. 
Examiner merely relies on Cheich to teach that it is known in the art that the cutting assembly can sever sheet stock material at the uncrumpled portion. Examiner interprets the area where the material is perforated taught by Cheich to be equivalent to the claimed uncrumpled portion since there is no material to be crumpled at the perforations.


In regards to Applicant’s arguments that
“Therefore, since Cheich fails to disclose the claimed "means for temporarily advancing the sheet stock material without randomly crumpling" as set forth in claim 8, Cheich does not disclose all the limitations of claim 8, and Cheich cannot anticipate the claimed dunnage conversion machine. Applicant respectfully requests reconsideration and withdrawal of the rejection.”
This is not persuasive for the following reasons:
Applicant does not claim that the uncrumpled portion and crumpled portion are the same sheet. In fact, the disclosure of the claimed invention states that the strip of dunnage is formed for two separate sheets, one of which may be uncrumpled and may bypass the feed assembly (Pg 6, lns 10-14) which is equivalent to the operation disclosed by Cheich. Therefore, Examiner maintains the rejection as cited above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




April 27, 2021
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731